111 F.3d 135
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES OF AMERICA, Appellee,Steven J. BARNETT, Appellant.
No. 96-3140.
United States Court of Appeals, Eighth Circuit.
Submitted Feb. 14, 1997.Filed April 3, 1997.

Before BOWMAN and WOLLMAN, Circuit Judges, and KOPF,1 District
PER CURIAM.


1
Steven J. Barnett appeals from his conviction of bank robbery, 18 U.S.C. § 2113(a), contending that the evidence was insufficient to support the conviction in light of the fact that the bank employees were not able to identify him at the lineup conducted on the evening of the day of the robbery.  Notwithstanding the misidentification, which may well have been the result of Barnett's having shaved off his beard between the time of the mid-morning robbery and the evening lineup, there was ample, if indeed not overwhelming evidence that Barnett was the person who robbed the bank.


2
The judgment of conviction is affirmed.



1
 The HONORABLE RICHARD G. KOPF, United States District Judge for the District of Nebraska, sitting by designation